



Exhibit 10.2
INVESTOR RIGHTS AGREEMENT
INVESTOR RIGHTS AGREEMENT (this “Agreement”) dated as of June 27, 2017 by and
among DTV America Corporation, a Delaware corporation (the “Corporation”), DTV
Holding Inc., a Delaware corporation, and the holders of the Corporation’s
common stock, par value $0.01 per share (the “Common Stock”) listed on
Schedule A hereto (each a “Stockholder” and collectively, the “Stockholders”),
and effective upon and subject to the consummation of the transactions
contemplated by the Securities Purchase Agreement (as defined below) which will
result in DTV Holding and its Affiliates (each as defined below) owning more
than fifty (50%) of the currently outstanding shares of Common Stock of the
Corporation.
WHEREAS, each Stockholder is the beneficial owner of a number of shares of
Common Stock; and
WHEREAS, the parties desire to enter into this Agreement to set forth certain
agreements and understandings with respect to how shares of Common Stock held by
the Stockholders entitle such Stockholders to certain rights and impose certain
obligations and restrictions on the Stockholders in connection with the
ownership of such shares of Common Stock;
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the Corporation and the Stockholders hereby agree as follows:
1.Definitions.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Board of Directors” means, the Board of Directors of the Corporation.
“Certificate of Incorporation” means the Corporation’s Certificate of
Incorporation, as amended and/or amended and restated from time to time.
“Common Stock” means the Corporation's common stock, par value $0.01 per share.
“Convertible Securities” means any evidences of indebtedness, shares or other
securities directly or indirectly convertible into or exchangeable for Common
Stock, but excluding Options.
“Deemed Liquidation Event” means the consummation of:
(a) a merger or consolidation in which




1



--------------------------------------------------------------------------------





(i) the Corporation is a constituent party, or
(ii) a Subsidiary is a constituent party and the Corporation issues shares of
its capital stock pursuant to such merger or consolidation,
except any such merger or consolidation involving the Corporation or a
Subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, a majority, by voting power,
of the capital stock of (1) the surviving or resulting corporation or (2) if the
surviving or resulting corporation is a wholly owned subsidiary of another
corporation immediately following such merger or consolidation, the parent
corporation of such surviving or resulting corporation (provided that, all
shares of Common Stock issuable upon exercise of Options outstanding and then
exercisable immediately prior to such merger or consolidation or upon conversion
of Convertible Securities outstanding and then convertible immediately prior to
such merger or consolidation shall be deemed to be outstanding immediately prior
to such merger or consolidation and, if applicable, converted or exchanged in
such merger or consolidation on the same terms as the actual outstanding shares
of Common Stock are converted or exchanged); or
(b) the sale, lease, transfer, grant of an exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any Subsidiary of all or substantially all of the assets of the
Corporation and/or its Subsidiaries, taken as a whole, or the sale, transfer or
other disposition (by means of a sale of outstanding shares, merger,
consolidation or any other transaction) of capital stock of any such Subsidiary
constituting a majority of the voting securities of any such Subsidiary, if such
transaction or series of related transactions has the effect of a sale or other
disposition of all or substantially all of the assets of the Corporation and its
Subsidiaries, taken as a whole), except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned Subsidiary.
“DTV Holding” means DTV Holding Inc., a Delaware corporation.
“Exempted Securities” means the issuance of (a) shares of Common Stock or
options (in each case, at a value or exercise price equal to the fair market
value as determined in good faith by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee comprised
solely of non-employee directors established for such purpose) to employees,
officers or directors of the Corporation pursuant to any stock or option plan,
duly adopted for such purpose by a majority of the non-employee members of the
Board of Directors or a majority of the members of a committee comprised solely
of non-employee directors established for such purpose; or (b) securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, all as listed on Schedule
1.1.
"FCC Licenses" means licenses and permits with, or issued or regulated by, the
Federal Communications Commission or equivalent state agency.
“GAAP” means United States generally accepted accounting principles.




2



--------------------------------------------------------------------------------





“Management Stockholders” shall mean John Kyle, Kristina Bruni, Humberto
Garriga, Paul Donner and Irwin Podhajser.
“New Securities” means, collectively, equity securities of the Corporation,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.
“Notice” means written notice from DTV Holding notifying the Selling
Stockholders that DTV Holding intends to exercise its Right of First Refusal as
to some or all of the Shares with respect to any Proposed Stockholder Transfer.
“Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.
“Person” means an individual, firm, corporation, partnership, association,
limited liability Corporation, trust or any other entity.
“Proposed Stockholder Transfer” means any Transfer proposed by any of the
Management Stockholders.
“Proposed Transfer Notice” means written notice from a Management Stockholder
setting forth the terms and conditions of a Proposed Stockholder Transfer.
“Prospective Transferee” means any Person to whom a Management Stockholder
proposes to make a Proposed Stockholder Transfer.
“Public Offering” means the sale of shares of Common Stock to the public in an
offering pursuant to an effective registration statement under the Securities
Act.
“Qualified IPO” shall mean any transaction that results, or series of related
transactions that result, in: (i) the shares of Common Stock in the Company
being registered under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); or (ii) the shares of Common Stock of the Company being
exchanged for the shares of common stock of any corporation that are registered
under the Exchange Act.
“Right of First Refusal” means the right, but not an obligation, of DTV Holding,
or its permitted transferees or assigns, to purchase some or all of the Shares
with respect to a Proposed Stockholder Transfer, on the terms and conditions
specified in the Proposed Transfer Notice.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated as of the date hereof among DTV Holding and stockholders of the
Corporation party thereto.
“Selling Stockholder” means any Management Stockholder proposing to make a
Proposed Stockholder Transfer.




3



--------------------------------------------------------------------------------





“Shares” means shares of Common Stock owned by a Stockholder, or issued to a
Stockholder after the date hereof (including, without limitation, in connection
with any stock split, stock dividend, recapitalization, reorganization, or the
like and shares of Common Stock issued to a Stockholder upon the conversion
and/or exercise of Convertible Securities and Options).
“Stockholder” means the persons named on Schedule A hereto.
“Stock Sale” means a transaction or series of related transactions in which a
Person, or a group of related Persons, acquires from stockholders of the
Corporation shares of the Corporation’s capital stock representing more than
fifty percent (50%) of the outstanding voting power of the Corporation.
“Subsidiary” shall mean, with respect to the Corporation, any corporation,
partnership, limited liability company or other business entity in which the
Corporation owns directly, and/or indirectly through any other Subsidiary of the
Corporation, more than fifty percent (50%) of the outstanding common stock or
other outstanding equity securities ordinarily entitled to vote of such entity.
“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of, any
equity securities of the Corporation, Options or Convertible Securities owned by
a Person or any interest (including a beneficial interest) in any equity
securities of the Corporation, Options or Convertible Securities owned by a
Person. "Transfer", when used as a noun, shall have a correlative meaning.
2.    Agreement Among the Management Stockholders and DTV Holding.
2.1    Right of First Refusal.
(a)    Grant. Subject to the terms of Section 2.2(c), each Management
Stockholder hereby unconditionally and irrevocably grants to DTV Holding a Right
of First Refusal to purchase all or any portion of Shares that such Stockholder
may propose to Transfer in a Proposed Stockholder Transfer, at the same price
and on the same terms and conditions as those offered to the Prospective
Transferee in such Proposed Stockholder Transfer.
(b)    Notice. Each Selling Stockholder proposing to make a Proposed Stockholder
Transfer must deliver a Proposed Transfer Notice to DTV Holding not later than
forty-five (45) days prior to the consummation of such Proposed Stockholder
Transfer. Such Proposed Transfer Notice shall contain the material terms and
conditions (including price and form of consideration and copies of any
agreements or other documentation) of the Proposed Stockholder Transfer and the
identity of the Prospective Transferee. To exercise its Right of First Refusal
under this Section 2, DTV Holding must deliver a Notice to the Selling
Stockholder within fifteen (15) days after receipt of the Proposed Transfer
Notice. In the event of a conflict between this Agreement and any other
agreement that may have been entered into by a Selling Stockholder with the




4



--------------------------------------------------------------------------------





Corporation or any third party that contains a right of first refusal, the
Corporation and such Selling Stockholder acknowledge and agree that the terms of
this Agreement shall control.
(c)    Consideration; Closing. If the consideration proposed in the Proposed
Transfer Notice to be paid for the Shares is in property, services or other
non-cash consideration, the fair market value of the consideration shall be as
determined in good faith by the Corporation’s Board of Directors. If DTV Holding
cannot for any reason pay for the Shares in the same form of non-cash
consideration, DTV Holding may pay the cash value equivalent thereof, as
determined in good faith by the Board of Directors and as set forth in the
Notice. The closing of the purchase of Shares by DTV Holding shall take place,
and all payments from DTV Holding shall have been delivered to the Selling
Stockholder, by the date specified in the Proposed Transfer Notice as the
intended date of the Proposed Stockholder Transfer.
(d)    Additional Compliance. If any Proposed Stockholder Transfer is not
consummated within sixty (60) days after receipt of the Proposed Transfer Notice
by DTV Holding, the Selling Stockholder proposing the Proposed Stockholder
Transfer may not sell any Shares unless they first comply in full with each
provision of this Section 2.1. The exercise or election not to exercise any
right by DTV Holding hereunder shall not adversely affect its right to
participate in any other sales of Shares subject to this Section 2.1.
2.2    Effect of Failure to Comply.
(a)    Transfer Void; Equitable Relief. Any Proposed Stockholder Transfer not
made in compliance with the requirements of this Agreement shall be null and
void ab initio, shall not be recorded on the books of the Corporation or its
transfer agent and shall not be recognized by the Corporation. Each party hereto
acknowledges and agrees that any breach of this Agreement would result in
substantial harm to the other parties hereto for which monetary damages alone
could not adequately compensate. Therefore, the parties hereto unconditionally
and irrevocably agree that any non-breaching party hereto shall be entitled to
seek protective orders, injunctive relief and other remedies available at law or
in equity (including, without limitation, seeking specific performance or the
rescission of purchases, sales and other transfers of Shares not made in strict
compliance with this Agreement).
(b)    Violation of First Refusal Right. If any party hereto becomes obligated
to sell any Shares to DTV Holding under this Agreement and fails to deliver such
Shares in accordance with the terms of this Agreement, DTV Holding may, at its
option, in addition to all other remedies it may have, send to such party the
purchase price for such Shares as is herein specified and transfer to the name
of DTV Holding (and provide the Corporation with documentation reasonably
sufficient to establish its right to the shares and request that the Corporation
effect such transfer in the name of such Stockholder) on the Corporation’s books
the certificate or certificates representing the Shares to be sold.
(c)    Exempted Offerings. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2.1 shall not apply to the sale of
any Shares (a) to the public in a Public Offering or (b) pursuant to a Deemed
Liquidation Event.




5



--------------------------------------------------------------------------------





(d)    Prohibited Transferees. Notwithstanding the foregoing, no Management
Stockholder shall transfer any Shares to any entity which, in the determination
of the Board of Directors, directly or indirectly competes with the Corporation
(other than DTV Holding or its Affiliates).
2.3    Termination. The covenants set forth in Section 2.1 and Section 2.2 shall
terminate and be of no further force or effect on the fifth anniversary of the
Effective Date (as defined below).    
3.    Legends. Each certificate representing shares of Shares held by the
Stockholders or issued to any permitted transferee in connection with a transfer
permitted by this Agreement shall be endorsed with the following legends:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM.
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF A CERTAIN INVESTOR RIGHTS AGREEMENT BY AND AMONG THE
CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE CORPORATION. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
CORPORATION.
Each Stockholder agrees that the Corporation may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legends referred to in this Section 3 above to enforce the provisions of
this Agreement, and the Corporation agrees to promptly do so. The legends shall
be removed upon termination of this Agreement at the request of the holder.
4.    Rights to Future Stock Issuances.
4.1    Right of First Offer. Subject to the terms and conditions of this Section
4.1, applicable securities laws and the 2015 SPA (as defined below), if the
Corporation proposes to offer or sell any New Securities, the Corporation shall
first offer such New Securities to DTV Holding.
(a)    The Corporation shall promptly give notice (the “Offer Notice”) to DTV
Holding, stating (i) its bona fide intention to offer such New Securities, (ii)
the number of such New Securities to be offered or (iii) the price and terms, if
any, upon which it proposes to offer such New Securities.




6



--------------------------------------------------------------------------------





(b)    By notification to the Corporation within ten (10) Business Days after
the Offer Notice is received, DTV Holding may elect to purchase or otherwise
acquire, at the price and on the terms specified in the Offer Notice, up to that
portion of such New Securities that equals the proportion that the Common Stock
then held by DTV Holding as it bears to the total Common Stock then outstanding
among all Stockholders (assuming full conversion and/or exercise, as applicable,
of all other securities or rights convertible into, or exchangeable for (in each
case, directly or indirectly), Common Stock, including Options and Convertible
Securities). If DTV Holding elects to purchase or acquire all the shares of
Common Stock available to it, after the expiration of such ten (10) Business Day
period, the Corporation shall promptly notify DTV Holding of any other
Corporation stockholder’s failure to do likewise pursuant to the Stock Purchase
Agreement dated as of July 15, 2015 by and among the Corporation and the
purchasers a party thereto (the “2015 SPA”). During the ten (10) day period
commencing after the receipt of such notice given by the Corporation, DTV
Holding may, by giving notice to the Corporation, elect to purchase or acquire,
in addition to the number of shares specified above, up to that portion of the
New Securities for which such Corporation stockholders were entitled to
subscribe pursuant to the 2015 SPA, but that were not subscribed for by such
stockholders. The closing of any sale pursuant to this Section 4.1(b) shall
occur on the date of the first closing of the sale of New Securities pursuant to
Section 4.1(c) or, if no such sale under Section 4.1(c) shall occur, no later
than the date which is one hundred twenty (120) days of the date that the Offer
Notice is given.
(c)    If all New Securities referred to in the Offer Notice are not elected to
be purchased or acquired as provided in Section 4.1(b), the Corporation shall,
during the ninety (90) day period following the expiration of the periods
provided in Section 4.1(b), offer and sell the remaining unsubscribed portion of
such New Securities to any Person or Persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Corporation does not enter into an agreement for the sale of the
New Securities referred to in the Offer Notice which are not elected to be
purchased or acquired as provided in Section 4.1(b) within such period, or if
such agreement is not consummated within thirty (30) days of the execution
thereof, the right provided hereunder shall be deemed to be revived and all of
the New Securities referred to in the Offer Notice shall not be offered unless
first reoffered to the Investor Stockholders in accordance with this Section
4.1.
(d)    The right of first offer in this Section 4.1 shall not be applicable to
(i) Exempted Securities and (ii) shares of Common Stock issued in a Qualified
IPO.
4.2    Termination. The covenants set forth in Section 4.1 shall terminate and
be of no further force or effect immediately before but subject to the
consummation of a Qualified IPO.
5.    Matters Requiring Stockholder Approval. The Corporation hereby covenants
and agrees with DTV Holding that it shall not without the prior written consent
or affirmative vote of DTV Holding or its Affiliate:
5.1    liquidate, dissolve or wind-up the business and affairs of the
Corporation or any Subsidiary, effect any merger, consolidation,
recapitalization, reorganization or similar




7



--------------------------------------------------------------------------------





transaction involving the Corporation or any Subsidiary, effect any Deemed
Liquidation Event, or consent to any of the foregoing;
5.2    create, or authorize the creation or issuance of, or issue or obligate
itself to issue shares (either directly or by a Subsidiary) of, any additional
class or series of capital stock or shares of such a class or series;
5.3    create, or authorize the creation of, or issue any security convertible
into or exercisable for any equity security of the Corporation or a Subsidiary;
5.4    incur any debt, create, or authorize the creation of, or issue, or
authorize the issuance of any debt security, or guaranty the payment obligations
of any debt or any debt security of a third party, or permit a Subsidiary to
incur any debt, create, or authorize the creation of any debt security or
guaranty the payment obligations of any debt or any debt security of any third
party, or permit any Subsidiary to take any such action with respect to any debt
security or any debt;
5.5    effect, or permit any Subsidiary to effect, any acquisition of the
capital stock of another entity or acquire, permit any Subsidiary to acquire,
all or substantially all of the assets of another entity or make, or permit any
Subsidiary to make, any advance or loan to another entity or to an Affiliate of
the Corporation;
5.6    enter into, be a party to, amend, modify or supplement, or permit any
Subsidiary to enter into, be a party to, amend, modify or supplement, any
agreement, transaction, commitment or arrangement with any director, officer,
employee or Affiliate of the Corporation or any Subsidiary or any “associate”
(as defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) of any such Person, or with any individual
related by blood, marriage, or adoption to any such individual or with any
entity in which any such Person or individual owns a material interest;
5.7    directly or indirectly, purchase, exchange, redeem or declare or pay any
dividend on any capital stock;
5.8    increase or decrease the authorized number of directors constituting the
Board of Directors;
5.9    effect a Stock Sale to which the Corporation is a party;
5.10    amend, modify or waive any provision of any stock option plan or equity
incentive plan of the Corporation or a Subsidiary, or create a new stock option
plan or equity incentive plan of the Corporation or any Subsidiary;
5.11    form, create or organize a Subsidiary or sell or enter into an agreement
to sell the shares of any Subsidiary;
5.12    acquire or enter into, or permit any Subsidiary to acquire or enter
into, any interest in any company or business (whether by a purchase of assets,
purchase of stock, merger or




8



--------------------------------------------------------------------------------





otherwise), or any joint venture or guarantee of any obligation or sell all or
substantially all of its assets;
5.13    make any amendment to the Corporation's Certificate of Incorporation or
the Corporation's bylaws or file any certificate of designations with the
Delaware Secretary of State; or
5.14    amend this Agreement.
6.    Irrevocable Proxy and Power of Attorney; Board of Directors.
6.1    Irrevocable Proxy and Power of Attorney.
        (a) Each Stockholder (other than DTV Holding) hereby irrevocably (to the
fullest extent permitted by law) appoints DTV Holding and any designee of DTV
Holding, and each of them individually, its proxies and attorneys-in-fact, with
full power of substitution and resubstitution, to vote at every meeting of
stockholders of the Corporation, and at every adjournment or postponement
thereof and to act by written consent with respect to Common Stock now owned and
acquired hereafter (including, without limitation, in connection with any stock
split, stock dividend, recapitalization, reorganization, or the like or shares
of Common Stock issued to a Stockholder upon the conversion and/or exercise of
Convertible Securities and Options) by Stockholder, or over which such
Stockholder has voting control, on all matters presented at such meeting or
taking action by written consent, including but not limited to, the matters set
forth in Section 6.2 of this Agreement, in accordance with the provisions of
Section 6 hereof. This irrevocable proxy and power of attorney is given to
secure the performance of the duties of the Stockholders under this Agreement.
In furtherance of the agreements herein and concurrently with the execution of
this Agreement, each Stockholder (other than DTV Holding) shall deliver to DTV
Holding a proxy in the form attached hereto as Exhibit A. This proxy and power
of attorney granted by each Stockholder (other than DTV Holding) shall be
irrevocable to the fullest extent permitted by law, shall be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy and
shall revoke any and all prior proxies granted by any Stockholder (other than
DTV Holding) with respect to Common Stock now owned and acquired hereafter
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like or shares of Common
Stock issued to a Stockholder upon the conversion and/or exercise of Convertible
Securities and Options) by Stockholder, or over which such Stockholder has
voting control. The power of attorney granted by each Stockholder (other than
DTV Holding) herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of such Stockholder. The proxy and
power of attorney granted hereunder shall be effective upon the Effective Date
and shall terminate and be of no further force and effect upon the date after
the ten year anniversary of the Effective Date.
            (b) Each Stockholder hereby represents and warrants to the
Corporation that any proxies heretofore given by it in respect of its Common
Stock previously are not irrevocable, that any such proxies have heretofore been
effectively revoked, and that written notice of revocation of such proxies has
been delivered to any such proxy holders.




9



--------------------------------------------------------------------------------





(c) Each Stockholder shall not enter into any agreement or understanding with
any Person to vote or give instructions in any manner inconsistent with the
terms of this Section 6.
(d) Each Stockholder represents, only with respect to himself, herself or
itself, that he, she or it is the beneficial owner (as defined in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended,) of the shares of Common Stock,
warrants to purchase shares of Common Stock of the Corporation and options to
purchase shares of Common Stock of the Corporation set forth on Schedule A
hereto.
6.2    Board Composition. Each Stockholder agrees to vote, or cause to be voted,
all Common Stock now owned and acquired hereafter (including, without
limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization, or the like or shares of Common Stock issued
to a Stockholder upon the conversion and/or exercise of Convertible Securities
and Options) by such Stockholder, or over which such Stockholder has voting
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders, and the Corporation shall take all necessary or desirable actions
within its control (including, without limitation, calling special board and
stockholder meetings), so the following actions can be taken and the following
persons can be elected to the Board of Directors:
(a)    Each Stockholder also agrees to vote, or cause to be voted, all shares of
Common Stock now owned and acquired hereafter (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like or shares of Common Stock issued to a Stockholder
upon the conversion and/or exercise of Convertible Securities and Options) by
such Stockholder, or over which such Stockholder has voting control, and shall
take all other necessary or desirable actions within such Stockholder's control,
and the Corporation shall take all necessary or desirable actions within its
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure that all members of the Corporation's Board of Directors
which includes John Kyle, Paul DeStefanis, Michael Dagen, Jim Bocock and
Humberto Garriga are removed or cause to be removed as members of the
Corporation's Board of Directors;
(b)    Each Stockholder also agrees to vote, or cause to be voted, all shares of
Common Stock now owned and acquired hereafter (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like or shares of Common Stock issued to a Stockholder
upon the conversion and/or exercise of Convertible Securities and Options) by
such Stockholder, or over which such Stockholder has voting control, and shall
take all other necessary or desirable actions within such Stockholder's control,
and the Corporation shall take all necessary or desirable actions within its
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure the election and appointment of five individuals designated
by DTV Holding to the Corporation's Board of Directors, initially, Philip A.
Falcone, Les B. Levi and three other individuals as designated by DTV Holding
pursuant to this Agreement (the "DTV Holding Directors");
(c)    To the extent that clause (b) above shall not be applicable, any member
of the Board of Directors who would otherwise have been designated in accordance
with the terms




10



--------------------------------------------------------------------------------





thereof shall instead be voted upon by all of the stockholders of the
Corporation entitled to vote thereon in accordance with, and pursuant to, the
Certificate of Incorporation, the Corporation's bylaws, and applicable law.
So long as designees of DTV Holding serve as members of the Corporation's Board
of Directors, and five years thereafter, the Certificate of Incorporation and
the Corporation's bylaws shall provide for indemnification and exculpation of
directors to the fullest extent permitted under applicable law.
6.3    Failure to Designate a Board Member. In the absence of any designation
from the Persons with the right to designate a director as specified above, the
director previously designated by them and then serving shall be reelected if
still eligible and willing to serve as provided herein. Until such designee is
chosen, the remaining members of the Board of Directors shall continue to
operate as a fully functioning Board of Directors.
6.4    Removal of Board Members. Each Stockholder also agrees to vote, or cause
to be voted, all shares of Common Stock now owned and acquired hereafter
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like or shares of Common
Stock issued to a Stockholder upon the conversion and/or exercise of Convertible
Securities and Options) by such Stockholder, or over which such Stockholder has
voting control, and shall take all other necessary or desirable actions within
such Stockholder's control, and the Corporation shall take all necessary or
desirable actions within its control, from time to time and at all times
(including, without limitation, calling special board and stockholder meetings),
in whatever manner as shall be necessary to ensure that:
(a)    no director elected pursuant to Section 6.2 or 6.3 of this Agreement may
be removed from office unless such removal is directed or approved by the
affirmative vote in writing of the Person entitled under Section 6 to designate
that director;
(b)    any vacancies created by the resignation, removal, disability or death of
a director elected pursuant to Section 6.2 or 6.3 shall be filled pursuant to
the provisions of this Section 6; and
(c)    upon the request of any party entitled to designate a director as
provided in Subsections 6.2(b) to remove such director, such director shall be
removed.
All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Corporation agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.
6.5    Subsidiary Board Composition. At all times, the composition of any board
of directors of any Subsidiary shall be the same as that of the Board of
Directors.
7.    Matters Requiring Board Approval. The Corporation hereby covenants and
agrees with each of the Stockholders that it shall not, without approval of a
majority of the Board of




11



--------------------------------------------------------------------------------





Directors which approval shall require the affirmative vote of at least three
directors who are designees of DTV Holding:
(a)    permit any Subsidiary to own any stock or other securities of, any
Subsidiary or other corporation, partnership, or other entity unless it is
wholly owned by the Corporation;
(b)    make, or permit any Subsidiary to make, any loan or advance to any
Person, including, without limitation, any employee or director of the
Corporation or any Subsidiary or guaranty the payment obligations of the
Corporation, any employee or director of the Corporation or any third party;
(c)    incur or permit any Subsidiary to incur any aggregate indebtedness in
excess of $100,000 that is not already included in a budget approved by the
Board of Directors;
(d)    hire, terminate, or award, or change the, compensation of the (i)
executive officers, or (ii) any consultant or any employee whose annual
compensation is in excess of $50,000, including approving any bonuses, option
grants or stock awards to such executive officers, consultants and employees;
(e)    change the principal business of the Corporation or enter into new lines
of business or exit the current lines of business;
(f)    enter into or effect any transaction or series of related transactions
involving the purchase, lease, license, exchange or other acquisition (including
by merger, consolidation, acquisition of stock or acquisition of assets) by the
Corporation of any assets (including FCC Licenses) and/or equity interests of
any Person;
(g)    enter into or effect any transaction or series of related transactions
involving the sale, lease, license, exchange or other disposition (including by
merger, consolidation, sale of stock or sale of assets) by the Corporation of
any assets (including FCC Licenses);
(h)    enter into or amend any material term of (i) any employment agreement or
arrangement with any senior employee or (ii) any benefit, severance, bonus,
management equity or other similar plan;
(i)    settle any lawsuit, action, dispute or other proceeding or otherwise
assume any liability or agree to the provision of any equitable relief by the
Corporation;
(j)    appoint or remove (with or without cause) any officer;
(k)    enter into any corporate strategic relationship involving the payment,
contribution, or assignment by the Corporation or to the Corporation of money or
assets greater than $50,000;
(l)    approve the annual business plan and operating budget of the Corporation;




12



--------------------------------------------------------------------------------





(m)    liquidate, dissolve or wind-up the business and affairs of the
Corporation or any Subsidiary, effect any merger, consolidation,
recapitalization, reorganization or similar transaction involving the
Corporation or any Subsidiary, effect any Deemed Liquidation Event, or consent
to any of the foregoing;
(n)    create, or authorize the creation or issuance of, or issue or obligate
itself to issue shares (either directly or by a Subsidiary) of, any additional
class or series of capital stock or shares of such a class or series;
(o)    create, or authorize the creation of, or issue any security convertible
into or exercisable for any equity security of the Corporation or a Subsidiary;
(p)    incur any debt, create, or authorize the creation of, or issue, or
authorize the issuance of any debt security, or guaranty the payment obligations
of any debt or any debt security of a third party, or permit a Subsidiary to
incur any debt, create, or authorize the creation of any debt security or
guaranty the payment obligations of any debt or any debt security of any third
party, or permit any Subsidiary to take any such action with respect to any debt
security or any debt except as permitted pursuant to the Amended and Restated
Secured Note dated as of December 23, 2016 from the Corporation to an Affiliate
of DTV Holding, the Secured Note dated as of June 27, 2017 from the Corporation
to Great American Insurance Company and the Secured Note dated as of June 27,
2017 from the Corporation to Great American Life Insurance Company;
(q)    effect, or permit any Subsidiary to effect, any acquisition of the
capital stock of another entity or acquire, permit any Subsidiary to acquire,
all or substantially all of the assets of another entity or make, or permit any
Subsidiary to make, any advance or loan to another entity or to an Affiliate of
the Corporation;
(r)    otherwise enter into, be a party to, amend, modify or supplement, or
permit any Subsidiary to enter into, be a party to, amend, modify or supplement,
any agreement, transaction, commitment or arrangement with any director,
officer, employee or Affiliate of the Corporation or any Subsidiary or any
“associate” (as defined in Rule 12b-2 promulgated under the Exchange Act) of any
such Person, or with any individual related by blood, marriage, or adoption to
any such individual or with any entity in which any such Person or individual
owns a material interest;
(s)    directly or indirectly, purchase, exchange, redeem or declare or pay any
dividend on any capital stock;
(t)    increase or decrease the authorized number of directors constituting the
Board of Directors;
(u)    effect a Stock Sale to which the Corporation is a party;
(v)    amend, modify or waive any provision of any stock option plan or equity
incentive plan of the Corporation or a Subsidiary, or create a new stock option
plan or equity incentive plan of the Corporation or any Subsidiary;




13



--------------------------------------------------------------------------------





(w)    form, create or organize a Subsidiary or sell or enter into an agreement
to sell the shares of any Subsidiary;
(x)    acquire or enter into, or permit any Subsidiary to acquire or enter into,
any interest in any company or business (whether by a purchase of assets,
purchase of stock, merger or otherwise), or any joint venture or guarantee of
any obligation or sell all or substantially all of its assets;
(y)    make any amendment to the Corporation's Certificate of Incorporation or
the Corporation's bylaws or file any certificate of designations with the
Delaware Secretary of State; or
(z)    amend this Agreement.
8.    Confidentiality and Disclosure.
8.1    Confidentiality. Each Stockholder agrees that such Stockholder will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its investment in the Corporation) any confidential information
obtained from the Corporation pursuant to the terms of this Agreement, unless
such confidential information (a) is known or becomes known to the public in
general (other than as a result of a breach of this Section 8.1 by such
Stockholder), (b) is or has been independently developed or conceived by the
Stockholder without use of the Corporation’s confidential information, or (c) is
or has been made known or disclosed to the Stockholder by a third party without
a breach of any obligation of confidentiality to the Corporation; provided,
however, that a Stockholder may disclose confidential information (i) to its
attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Corporation; (ii) to any prospective purchaser of any Shares from such
Stockholder, if such prospective purchaser agrees to be bound by the provisions
of this Section 8.1; (iii) to any Affiliate, director, officer, partner, member,
stockholder, employee of such Stockholder or of a wholly owned subsidiary of
such Stockholder in the ordinary course of business and who has a need to know
such information, provided that such Stockholder informs such Person that such
information is confidential and directs such Person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, provided that the Stockholder promptly notifies the Corporation of such
disclosure and takes reasonable steps to minimize the extent of any such
required disclosure.
8.2    Publicity. Notwithstanding the restrictions in Section 8.1 above, each
Stockholder shall be entitled, from time to time, to disclose its investment and
shall be allowed to make such disclosures as required to regulatory authorities
having jurisdiction over such Stockholder or by applicable law.
9.    Information Rights.
9.1    Delivery of Financial Information. The Corporation shall deliver to DTV
Holding:




14



--------------------------------------------------------------------------------





(a)    as soon as practicable, but in any event within one hundred twenty (120)
days of the end of each fiscal year, audited income statements and statements of
cash flow for such fiscal year, an audited balance sheet as of the end of such
fiscal year, and a statement of stockholders' equity as of the end of such
fiscal year, all prepared in accordance with GAAP;
(b)    as soon as practicable, but in any event within thirty (30) days of the
end of each fiscal quarter of the Corporation (other than the fourth fiscal
quarter of the Corporation), an unaudited statement of income, unaudited
statement of cash flow, unaudited statement of stockholders' equity and an
unaudited balance sheet as of the end of such fiscal quarter, all prepared in
accordance with GAAP (except that such financial statements may (i) be subject
to normal year-end audit adjustments and (ii) not contain all notes thereto that
may be required in accordance with GAAP);
(c)    as soon as practicable, but in any event within thirty (30) days after
the end of each of the first eleven (11) months of each fiscal year of the
Corporation, an unaudited statement of income, unaudited statement of cash flow,
and an unaudited balance sheet as of the end of such fiscal month, all prepared
in accordance with GAAP (except that such financial statements may (i) be
subject to normal year-end audit adjustments and (ii) not contain all notes
thereto that may be required in accordance with GAAP);
(d)    as soon as practicable, but in any event within thirty (30) days of the
beginning of each fiscal year, an annual capital and operating budget for such
fiscal year, which budget shall have been approved by the Board of Directors;
and
(e)    other financial and business information reasonably requested by DTV
Holding from time to time.
If, for any period, the Corporation has any Subsidiary whose accounts are
consolidated with those of the Corporation, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Corporation and all
such consolidated Subsidiaries.
Notwithstanding anything else in this Section 9.1 to the contrary, the
Corporation may cease providing the information set forth in this Section 9.1
during the period starting with the date sixty (60) days before the
Corporation’s good-faith estimate of the date of filing of a registration
statement for a Public Offering if it reasonably concludes based on the
reasonable conclusion of the Corporation's counsel it must do so to comply with
the Securities and Exchange Commission rules applicable to such registration
statement and Public Offering; provided that the Corporation’s covenants under
this Section 9.1 shall be reinstated at such time as the Corporation is no
longer actively employing its commercially reasonable efforts to cause such
registration statement to become effective. DTV Holding may request delivery of
the information set forth in this Section 9.1 in electronic form.
9.2    Inspection. The Corporation shall permit DTV Holding, at DTV Holding’s
expense, to visit and inspect the Corporation’s properties; examine its books of
account and records (including via receipt of electronic copies); and discuss
the Corporation’s affairs, finances, and




15



--------------------------------------------------------------------------------





accounts with its officers, during normal business hours of the Corporation as
may be reasonably requested by DTV Holding.
9.3    Termination of Information Rights. The covenants set forth in Section 9.1
shall terminate and be of no further force or effect (i) immediately before the
consummation of a Public Offering, or (ii) when the Corporation first becomes
subject to the periodic reporting requirements of Section 12(g) or 15(d) of the
Exchange Act.
10.    Other Business Activities. The parties hereto, including the Corporation,
expressly acknowledge and agree that: (i) DTV Holding and its Affiliates are
permitted to have, and may presently or in the future have, investments or other
business or strategic relationships, ventures, agreements or other arrangements
with entities other than the Corporation or any Subsidiary that are engaged in
the business of the Corporation or any Subsidiary, or that are or may be
competitive with the Corporation or any Subsidiary (any such other investment or
relationship, an "Other Business"); (ii) none of DTV Holding or its Affiliates
will be prohibited by virtue of DTV Holding's investment in the Corporation from
pursuing and engaging in any Other Business; (iii) none of DTV Holding or its
Affiliates will be obligated to inform the Corporation or any other Stockholder
of any opportunity, relationship or investment in any Other Business (a "Company
Opportunity") or to present any Company Opportunity to the Corporation, and the
Corporation hereby renounces any interest in any Company Opportunity and any
expectancy that a Company Opportunity will be offered to it; (iv) nothing
contained herein shall limit, prohibit or restrict any DTV Holding Director from
serving on the board of directors or other governing body or committee of any
Other Business; and (v) no other Stockholder will acquire, be provided with an
option or opportunity to acquire, or be entitled to any interest or
participation in any Other Business as a result of the participation therein of
any of DTV Holding or its Affiliates. The parties hereto expressly authorize and
consent to the involvement of DTV Holding and/or its Affiliates in any Other
Business; provided, that any transactions between the Corporation and/or the
Subsidiaries and an Other Business will be on terms no less favorable to the
Corporation and/or the Subsidiaries than would be obtainable in a comparable
arm's-length transaction. The parties hereto expressly waive, to the fullest
extent permitted by applicable law, any rights to assert any claim that such
involvement breaches any fiduciary or other duty or obligation owed to the
Corporation or any Stockholder or to assert that such involvement constitutes a
conflict of interest by such Persons with respect to the Corporation or any
Stockholder.
11.    Miscellaneous.
11.1    Effective Date; Term. The effective date (the "Effective Date") of this
Agreement is subject to and conditioned upon the consummation of the
transactions contemplated by the Securities Purchase Agreement and no party
shall be obligated to act pursuant to this Agreement until the date of such
consummation of the transactions contemplated by the Securities Purchase
Agreement. This Agreement shall automatically terminate upon the earlier of
(a) the failure to consummate the transactions contemplated by the Securities
Purchase Agreement, which results in DTV Holding and its Affiliates owning more
than fifty (50%) percent of the outstanding shares of the Corporation on or
prior to December 22, 2017, (b) immediately prior to the consummation of a
Qualified IPO and (c) termination of this Agreement in accordance with
Subsection 11.8 below.




16



--------------------------------------------------------------------------------





11.2    Stock Split. All references to numbers of shares in this Agreement shall
be appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization affecting the Common Stock occurring after the date of
this Agreement.
11.3    Ownership. Each Stockholder represents and warrants that such
Stockholder is the sole legal and beneficial owner of the shares of Shares
subject to this Agreement and that no other person or entity has any interest in
such shares.
11.4    Governing Law; Jurisdiction.
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.
        (b) Each of the parties hereto irrevocably agrees that any legal action
or proceeding with respect to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other party hereto or its successors or assigns, shall be brought and
determined exclusively in the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware).
             (c) Each of the parties hereby irrevocably and unconditionally
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the aforesaid courts. Each of the parties hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (1) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 11.4(c),
(2) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (3) to the
fullest extent permitted by the applicable law, any claim that (i) the suit,
action or proceeding in such court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.
             (d) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
11.5    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual




17



--------------------------------------------------------------------------------





receipt or: (a) personal delivery to the party to be notified, (b) when sent, if
sent by electronic mail or facsimile during normal business hours of the
recipient, and if not sent during normal business hours, then on the recipient’s
next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1)
business day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on Schedule A hereof, as the case may be,
or to such email address, facsimile number or address as subsequently modified
by written notice given in accordance with this Section 11.5. If notice is given
to the Corporation, it shall be sent to 13450 West Sunrise Blvd., Ste. 164,
Sunrise, FL 33323 Attention: President; and a copy (which shall not constitute
notice) shall also be sent to Paul Robinson and Paul Voigt, DTV Holding Inc.,
450 Park Avenue, New York, NY 10022.
11.6    Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
hereby expressly canceled and terminated.
11.7    Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
11.8    Amendment; Waiver and Termination. This Agreement may be amended or
terminated and the observance of any term hereof may be waived (either generally
or in a particular instance and either retroactively or prospectively) only by a
written instrument executed by (a) the Corporation and (b) DTV Holding.
Notwithstanding the foregoing:
(a)    this Agreement may not be amended or terminated and the observance of any
term of this Agreement may not be waived with respect to any Stockholder without
the written consent of such Stockholder unless such amendment, termination or
waiver applies to all Stockholders, as the case may be, in the same fashion, and
does not impose additional material obligations or restrictions upon the
Stockholders;
(b)    Sections 6.1 and 6.2 of this Agreement shall not be amended or waived
without the prior written consent of DTV Holding;




18



--------------------------------------------------------------------------------





(c)    Schedule A hereto may be amended by the Corporation from time to time
without the consent of the other parties hereto solely to add information
regarding additional Stockholders;
(d)    any provision hereof may be waived by the waiving party on such party’s
own behalf, without the consent of any other party; and
(e)    The Corporation shall give prompt written notice of any amendment or
termination hereunder to any party that did not consent in writing thereto. Any
amendment, termination or waiver effected in accordance with this Subsection
11.8 shall be binding on each party and all of such party’s successors and
permitted assigns, whether or not any such party, successor or assignee entered
into or approved such amendment, termination or waiver. For purposes of this
Subsection 11.8, the requirement of a written instrument may be satisfied in the
form of an action by written consent of stockholders circulated by the
Corporation and executed by the stockholder parties specified, however such
action by written consent must make explicit reference to the terms of this
Agreement.
11.9    Transfer in Violation of Agreement. Any Transfer or attempted Transfer
of Common Stock by a Stockholder a party hereto in violation of any provision of
this Agreement shall be void, and the Corporation shall not record such transfer
on its books or treat any purported transferee of such shares of Common Stock as
the owner of such shares for any purpose.
11.10    Assignment of Rights.
        (a) The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
        (b) Any successor or permitted assignee of any Stockholder, including
any Prospective Transferee who purchases Shares in accordance with the terms
hereof, shall deliver to the Corporation and the Stockholders, as a condition to
any transfer or assignment, a counterpart signature page hereto pursuant to
which such successor or permitted assignee shall confirm their agreement to be
subject to and bound by all of the provisions set forth in this Agreement that
were applicable to the predecessor or assignor of such successor or permitted
assignee.
            (c) Subject to the provisions of this Agreement, the rights of the
Stockholders hereunder are not assignable without the Corporation’s prior
written consent and DTV Holding's prior written consent. Except in connection
with an assignment by the Corporation by operation of law to the acquirer of the
Corporation, the rights and obligations of the Corporation hereunder may not be
assigned under any circumstances.
11.11    Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.




19



--------------------------------------------------------------------------------





11.12    Additional Stockholders. Notwithstanding anything to the contrary
contained herein, if a Stockholder Transfers shares of Common Stock, such
transferring Stockholder shall cause any transferee of such shares of Common
Stock to become a party to this Agreement by executing and delivering an
additional counterpart signature page to this Agreement and such purchaser or
transferee thereafter shall be deemed a “Stockholder” for all purposes
hereunder.
11.13    Titles and Subtitles.    The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
11.14    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.
11.15    Specific Performance. In addition to any and all other remedies that
may be available at law in the event of any breach of this Agreement, each
Stockholder shall be entitled to specific performance of the agreements and
obligations of the Corporation and the Stockholders hereunder and to such other
injunction or other equitable relief as may be granted by a court of competent
jurisdiction.
11.16    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Corporation and each Stockholder hereby
agrees, at the request of DTV Holding, to execute and deliver such additional
documents, instruments, conveyances and assurances and to take such further
actions as may be reasonably required to carry out the provisions hereof and
give effect to the transactions contemplated hereby.
[Remainder of Page Intentionally Left Blank]




20



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
CORPORATION:
DTV AMERICA CORPORATION
By: /s/ John Kyle II    
Name: John Kyle II
Title: President/CEO




SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------







DTV HOLDING INC.
By: /s/ Michael J. Sena    
Name: Michael J. Sena
Title: Chief Financial Officer






SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------







STOCKHOLDERS:
John N. Kyle II    
(Print Name)
/s/ John N. Kyle II    
(Signature)
    
(Name of Signatory if Stockholder is an Entity)
    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Kristina Bruni    
(Print Name)
/s/ Kristina Bruni    
(Signature)
    
(Name of Signatory if Stockholder is an Entity)
    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Paul G. Donner    
(Print Name)
/s/ Paul G. Doner    
(Signature)
    
(Name of Signatory if Stockholder is an Entity)
    
(Title of Signatory if Stockholder is an Entity)






SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Reeves Callaway    
(Print Name)
/s/ Reeves Callaway    
(Signature)
    
(Name of Signatory if Stockholder is an Entity)
    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Don Shalhub    
(Print Name)
/s/ Don Shalhub    
(Signature)
    
(Name of Signatory if Stockholder is an Entity)
    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Luis O. Suau    
(Print Name)
/s/ Luis O.Suau    
(Signature)
    
(Name of Signatory if Stockholder is an Entity)
    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Irwin Podajser    
(Print Name)
/s/ Irwin Podhajser    
(Signature)
    
(Name of Signatory if Stockholder is an Entity)
    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Humberto Garriga    
(Print Name)
/s/ Humberto Garriga    
(Signature)
    
(Name of Signatory if Stockholder is an Entity)
    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
King Forward, Inc.    
(Print Name)
/s/ John Kyle II    
(Signature)
John Kyle II    
(Name of Signatory if Stockholder is an Entity)
President    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Equity Trust Co FBO John N. Kyle    
(Print Name)
/s/ John Kyle II    
(Signature)
John Kyle II/SEP IRA    
(Name of Signatory if Stockholder is an Entity)
    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Tiger Eye Licensing L.L.C    
(Print Name)
/s/ John Kyle II    
(Signature)
John Kyle II    
(Name of Signatory if Stockholder is an Entity)
Managing Member    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Bella Spectra Corporation    
(Print Name)
/s/ Kristina C. Bruni    
(Signature)
Kristina C. Bruni    
(Name of Signatory if Stockholder is an Entity)
President    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Kim Ann Dagen and Michael S. Dagen, Trustees of the Kim Ann Dagan Revocable
Living Trust Agreement dated March 2, 1999    
(Print Name)
/s/ Michael Dagen    
(Signature)
Michael Dagen    
(Name of Signatory if Stockholder is an Entity)
Trustee    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Shalhub Medical Investments PA    
(Print Name)
/s/ Don Shalhub    
(Signature)
Don Shalhub    
(Name of Signatory if Stockholder is an Entity)
Owner    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Madison Avenue Ventures LLC    
(Print Name)
/s/ Sam Madison    
(Signature)
Sam Madison    
(Name of Signatory if Stockholder is an Entity)
President    
(Title of Signatory if Stockholder is an Entity)


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------





STOCKHOLDERS:
Tipi Sha, LLC    
(Print Name)
/s/ Casey C. Peterson    
(Signature)
Casey C. Peterson    
(Name of Signatory if Stockholder is an Entity)
Member - Manager    
(Title of Signatory if Stockholder is an Entity)




SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

